Citation Nr: 1225324	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  04-39 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for an acquired psychiatric disorder; and denied entitlement to a total disability rating based on individual unemployability (TDIU rating).  During the course of this appeal, jurisdiction of the case was transferred to the RO in Nashville, Tennessee.

In August 2007, the Board remanded this matter for additional evidentiary development.

In April 2010, the Board issued a decision which denied entitlement to service connection for an acquired psychiatric disorder; and remanded the issue of entitlement to a TDIU rating for additional development.  The Veteran timely appealed the denial of his service connection claim to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Court issued a memorandum decision that set aside the Board's April 2010 decision and remanded the case to the Board for additional consideration.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder.  He is also seeking entitlement to a TDIU rating.  He attributes his current psychiatric disorder to the inservice death of his friend, Private W.S.  Alternatively, he contends that his current psychiatric disorder is secondary to his service-connected disabilities.  

Remand is required for compliance with the Court's March 2012 memorandum decision and VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Court's March 2012 memorandum decision noted that a September 2005 VA examination for mental disorders concluded with a diagnosis of mood disorder, not otherwise specified, and further suggested that this condition may be related to the inservice death of Veteran's friend, Private W.S.  At the same time, however, the VA examiner noted that the Veteran's transient, episodic psychotic-like symptoms were confined to either periods of substance use or related to the context of his parents' death.  Morever, the VA examiner noted that the Veteran's symptoms of depression were generally considered unrelated to his military service.

Under these circumstances, the RO must schedule the Veteran for a new VA examination for mental disorders to consider the etiology of any current psychiatric disorder found.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In June 2012, the Veteran's representative indicated that additional records were being sought to confirm Private W.S.'s death; and the Veteran's inservice knowledge of it.  The RO should request this additional evidence from the Veteran, and provide any assistance deemed appropriate if needed.

Recently, the Veteran's representative submitted February 2012 statements from the Veteran and from T.M. indicating that the Veteran's service-connected bilateral knee disabilities now require that he elevate his knees for several hours a day to relieve his knee pain.  Also received was June 2012 vocational assessment report noting that the Veteran was "required to elevate his legs for a significant portion of the day."  It also included an opinion that the Veteran was permanently and totally occupationally disabled as a result of these physical limitations.

A comparison of the newly submitted evidence with the findings noted on his recent November 2011 VA general physical examination indicates that his service-connected knee disabilities may have worsened significantly.  

Under these circumstances, the RO should, with the assistance of the Veteran, obtain updated medical treatment records, and then schedule the Veteran for a new VA examination to determine whether he is able to obtain or retain employment solely due to his service-connected disabilities.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and do the following:

a.  Furnish the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and request that it be completed and returned.

b.  Also furnish the Veteran a 38 C.F.R. § 3.159(b) letter addressing his service connection and TDIU claims, with the provisions of 38 C.F.R. § 3.310 explained in terms of the service connection claim.  In the letter, ask the Veteran to provide any evidence he may have relating to the death of his friend, Private W.S., during his period of military service.  Also ask the Veteran to identify all VA and non-VA medical care providers who have treated him for his service-connected disabilities since December 2010.  All attempts to secure this evidence must be documented in the claims file.

If these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting that he furnish any such records in his possession or to identify the possible location of such records.  Documentation as to unavailable records, if this is the case, must be added to the claims file.

2.  Schedule the Veteran for a VA psychiatric examination.  The claims folder (including relevant Virtual VA records) and a copy of this remand must be made available to and reviewed by the examiner.  

Following a review of the Veteran's service and post-service treatment records, the Veteran's statements, other lay statements, and private and VA clinical findings and evaluations reports, the examiner is to report in detail all pertinent symptomatology and findings related to the Veteran's acquired psychiatric disorder.  A multi-axial diagnosis must be rendered.

The examiner is then to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current acquired psychiatric disorder was incurred as a result of service (October 1976 to October 1979), including as a result of the reported death of Private W.S.

If not, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder was caused or aggravated (i.e., permanently increased in severity) by his service-connected disabilities, as listed in an August 2011 rating decision.

A complete rationale must be provided for all opinions expressed.  

3.  Next, schedule the Veteran for a VA medical examination to determine the current severity of his service-connected disabilities in terms of their effect on employability.  The claims file (including relevant Virtual VA records) must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should also have access to the report of the aforementioned VA psychiatric examination.  The examiner must provide accurate and fully descriptive assessments of all symptoms of the Veteran's service-connected disabilities (as listed in an August 2011 rating decision).

The examiner must also elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment due solely to his service-connected disabilities.  If the answer is in the negative, the examiner should provide an opinion as to whether the Veteran's service-connected disabilities and his current psychiatric disorder render him unable to secure or follow substantially gainful employment.  

A complete rationale must be provided for all opinions expressed by the examiner.

4.  Review the examination reports to ensure complete compliance with the directives of this remand.  If deficient in any manner, implement corrective procedures.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



